United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-2462NI
                                 _____________

Joseph E. Navin,                        *
                                        *
            Appellant,                  * On Appeal from the United
                                        * States District Court
      v.                                * for the Northern District
                                        * of Iowa.
                                        *
United States of America,               * [Not to be published]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: November 16, 1999
                                 Filed: November 23, 1999
                                  ___________

Before RICHARD S. ARNOLD, JOHN R. GIBSON, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.


       This is a proceeding under 28 U.S.C. § 2255 to set aside or vacate three
convictions and sentences imposed upon the appellant, Joseph Navin, for drug-
trafficking offenses and related firearms violations. The District Court,1 in a
comprehensive and thorough opinion, concluded that the grounds asserted were without
merit, and dismissed Mr. Navin's motion with prejudice.

      1
        The Hon. Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
       We have read the briefs. We have been greatly helped by the care with which
the District Court's opinion sets out the contentions and explains why they are without
merit. In our opinion, Mr. Navin urges no arguments on appeal that are not correctly
discussed and decided in the District Court's opinion. We therefore have nothing to
add.

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-